Title: General Greene’s Requisition for the Southern Army, [20 November 1780]
From: Greene, Nathanael
To: Jefferson, Thomas



[20 November 1780]

Requisitions made to the State of Virginia by Genl. Greene for the Establishment and Supplying the Southern Army.
1. That the State immediately furnish its quota of Troops agreable to the new Establishment, and that the Men be supplied with cloathing Blankets, Arms, and every Accoutrement necessary for equipping them for a Winters Campaign, and that Lawsons Corps, and Stephens’s Brigade of Militia Continue in Service till the regular Regiments are formed.
That the State immediately lay up a Magazine of 10,000 barrels of Flour and 5,000 Barrels of Beef and Pork, at Taylors Ferry and upwards upon the Roanoke and if it shall be found that provisions can be conveyed down the Watree River in Boats, that they take Measures for lodging the whole upon the Waters of the Yadken near Bethena.
That the State put up 3000 heads of Cattle to be Stalled, for the use of the Southern Army, to be drove to Camp for Slaughter, as they are called for, and that some person be appointed to set about this business without loss of time as it will be impossible to feed the Southern Army altogether upon Salted provisions, for want of the means of Transportation.
That the State furnish 100 good road Waggons with a driver, four good Horses and Harnish Compleat to each Waggon, and that these be got ready for service as soon as possible.
That the State furnish forty Artificers for the use of the Southern Army. That 12 of them be ship Wrights, or Boat Builders. 12 House Carpenters, 4 Wheel Wrights, Six Smiths, three Armorers, two Sadlers, and one Harnish Maker. These may be Negroes if to be had.
That the State furnish two Hundred hhds. of rum or Brandy to be deposited with the provisions upon the Roanoke.
That the State furnish such quantity of provisions at the different places of rendezvous, for receiving recruits, as the Officers superintending this service in the State may require, and that the full and ample supplies of Forage be provided for the use of the Quarter Master Generals department to enable him to perform the business of Transportation, and other services that may be required of him.
That the State supply the Military Chest with 5000£ specie or  the Value thereof to defray the Contingent expences of the Army, and that such sums be advanced to the Officers of the Virginia line, as will enable them to equip themselves for the Feild.
The foregoing appears to me absolutely necessary to put the Army in a Condition to oppose the enemy.
